Case 18-18473-amc          Doc 33
                         Filed 12/06/19 Entered 12/06/19 16:48:25 Desc Main
                         Document     Page 1 of 3
              IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:                                   :
 MARGARET CULBERTSON                      :     BK. No. 18-18473-amc
                     Debtor               :
                                          :     Chapter No. 13
 PHH MORTGAGE CORPORATION                 :
                     Movant               :
                v.                        :
 MARGARET CULBERTSON                      :
                     Respondent           :     11 U.S.C. §362


  MOTION OF PHH MORTGAGE CORPORATIONFOR RELIEF FROM AUTOMATIC
    STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor, MARGARET CULBERTSON A/K/A MARGARET MARY CULBERTSON.

               1.      Movant is PHH MORTGAGE CORPORATION.

               2.      Debtor, MARGARET CULBERTSON A/K/A MARGARET MARY

CULBERTSON is the owner of the premises located at 1129 AGNEW DRIVE, DREXEL HILL,

PA 19026, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of September 25, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of April 2019 through September 2019. The monthly payment amount for

the months of April 2019 through September 2019 is $1,518.05, less suspense in the amount of

$263.90, for a total amount due of $8,844.40. The next payment is due on or before December 6, 2019
Case 18-18473-amc          Doc 33Filed 12/06/19 Entered 12/06/19 16:48:25 Desc Main
                                Document        Page 2 of 3
in the amount of $1,518.05. Under the terms of the Note and Mortgage, Debtor has a continuing

obligation to remain current post-petition and failure to do so results in a lack of adequate protection to

Movant.

                8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

                9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                10.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

                11.     PHH MORTGAGE CORPORATION services the underlying mortgage loan

and note for the property referenced in this Motion for Relief for PHH MORTGAGE

CORPORATION (the Noteholder) and is entitled to proceed accordingly. Should the Automatic Stay

be lifted and/ or set aside by Order of this Court or if this case is dismissed or if the debtor obtains a

discharge and a foreclosure action is commenced or recommenced, said foreclosure action will be

conducted in the name of PHH MORTGAGE CORPORATION (the Noteholder). PHH MORTGAGE

CORPORATION (the Noteholder) has the right to foreclose because Noteholder is the original

mortgagee or beneficiary or assignee of the security instrument for the referenced loan. Noteholder

directly or through an agent has possession of the promissory note and the promissory note is either

made payable to Noteholder or has been duly endorsed.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.      Modifying the Automatic Stay under Section 362 with respect to 1129

AGNEW DRIVE, DREXEL HILL, PA 19026 (as more fully set forth in the legal description
Case 18-18473-amc         Doc 33    Filed 12/06/19 Entered 12/06/19 16:48:25 Desc Main
                                   Document        Page 3 of 3
attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay ; and

               d.      Granting any other relief that this Court deems equitable and just.

                                                     /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
December 6, 2019                                     Email: jerome.blank@phelanhallinan.com
